Citation Nr: 0311840	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-04 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for psoriasis.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from February 1943 to March 
1946.

This appeal arises from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that inter alia found that no new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for psoriasis.  The veteran 
has appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.  

In an October 2002 decision, the Board inter alia determined 
that new and material evidence was submitted on the psoriasis 
claim and reopened that claim.  The Board deferred a final 
decision on the psoriasis claim pending further development 
of that issue by the Board; however, the regulation 
authorizing the Board to develop evidence or to cure a 
procedural defect has since been invalidated.  Thus, a remand 
will be necessary.  


REMAND

Review of the claims file reflects that the veteran recently 
failed to report for an examination to determine the etiology 
of his psoriasis.  However, there is no verification in the 
claims file that he or his representative was notified of the 
time and place of this examination.  Thus, he must be 
afforded another opportunity for an examination.  

As noted above, during the course of this appeal, the 
regulation authorizing the Board to develop evidence or to 
cure a procedural defect was invalidated.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  A 
decision in this matter will based, in part, on evidence 
developed by the Board pursuant to the invalidated 
regulation.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should make arrangements for 
the veteran to be afforded an appropriate 
examination to determine the nature and 
etiology of his skin disorder.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  Ask the examiner to 
review the file, examine the veteran, and 
offer an opinion addressing whether it is 
at least as likely as not that the 
veteran's psoriasis or other skin 
disorder began during active service, as 
reported by the veteran.  

2.  If the veteran fails to report for a 
scheduled examination, place a copy of 
the notice of the examination that was 
sent to the veteran and his 
representative in the claims folder.  

3.  Following the above, the RO should 
review the additional evidence and 
readjudicate the claim for service 
connection for psoriasis.  If all the 
desired benefits are not granted, an 
appropriate supplemental statement of the 
case should be furnished to the veteran 
and his representative.  They should be 
afforded an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



